NX.MU&IS
                                                                6\


                                              RECEIVED IN
                                         COURT OF CRIMINAL APPEALS

                                               MAY 27 2015

                                             AbelAcosta,Clerk




     iJiJ ^,oMsittl^Voi.-.fesL1°^ VK3MV
            i(\ s ';•    '*W




        |W Oudtto (Utl U KAOK/ iW d^ H. Dc^   ^           I
                                                  Js olIeNj,,


                                                              \u]




VlVll




L      WJc<4-        »£.




cc;


•kcUv*^
SHARON KELLER                    ^-(^wT       ^ „ y-(„„„„T . „          i „„„ . , „                  ABEL ACOSTA
  presiding judge               Court of Criminal Appeals                                                 clerk
                                                                                                       (512)463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS                             ATTQTTM TCVAC75711
CHERYL JOHNSON                                 AUSUIN, ItAAS /5/11                                   SIAN SCHILHAB
MIKE KEASLER                                                                                         GENERAL COUNSEL
BARBARA.P. HERVEY                                                                           '          (512)463-1600
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   May 12,2015

   Jeffery Westbrook #670281
   Robertson Unit
   12071 FM 3522
   Abilene, TX 79601



   RE: Your enclosed correspondence


   Dear Mr.Westbrook:


   The Court has received your recent correspondence and we are returning it for your convenience.

   Neither the Judges nor the staff of the Court can give you legal advice or assistance of any kind.
   We recommend you contact State Counsel for Offenders at the Texas Department of Criminal
   Justice, Institutional Division at PO Box 4005 in Huntsville, TX 77342.

   If you have any further questions or concerns, please direct them to the District Clerk in the
   county where you were convicted.

                                                                          Sincerely,




                                                                          Abel Acosta, Clerk


   AA/kd
   Enclosure




                       Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                          Website www.cca.courts.state.tx.us
                                                  IAX.\ K M>

Ike uonoroibk «j\oJOa PnW


learn Loufi- <3 IjiIivOaw np&w/h                            A«wsta,Clerk
Gyro! W^-lij* L* n^




                                                  ujjl 5|hv)A)(VvSL MAil OCA3>N«-i8v!^«Ai
OmJ KvjoaY.]/, *>'




        BbWY UuU           MWi SoHo36*> Ksi/L hi    W\ V$ Kck; r\AOLK 00r

u^jvi ujM c.oil          boh iir, Jo fttfV    KuL H C*lK                 -1-




JMlUh»-»-) l^J
                                   DISTRICT ATTORNEY'S OFFICE
                                         WICHITA COUNTY, TEXAS

                                    • ' . •' Wichita County Courthouse'900 Seventh'Street
                                                Wichita Falls, Texas 76301-2482
                                           Telephone: (940) 766-8113 Fax: (940) 766-8177
MAUREEN SHELTON                                                                                                MEREDITH KENNEDY*
     Wichita County                                                                                             Assistant District Attorney
Criminal District Attorney                                                                                              Civil Chief

                                                                                                                 ANDREW WIPKE
                                                                                                                Assistant District Attorney
                                                                                                                DEBRA ROBERTS
                                                                                                                     Legal Assistant
                                                    April 15, 2015

     Jeffery Westbrook (TDCJ #00670281)
     French Robertson Unit
     12071 FM3522
     Abilene, TX 79601

     Re:     Request for Public Information, ORR.00677

     Dear Mr. Westbrook:


     We received your request to the Wichita County Sheriffs Office on April 2, 2015. Pursuant to ''.
     §§ 552.028 of the Public Information Act, we are not required to respond to a request made by an
     individual imprisoned or confined in a correctional facility.

     Enclosed is the $3.00 you included with your request.                                                          O

     If you have any questions regarding this letter, please do not hesitate to contact me.


                                                               Sincerely,


                                                               lkdki&
                                                               Meredith L. Kennedy
                                                               Assistant District Attorney




                             *Board Certified Personal Injury Trial Law, Texas.Board of Legal Specialization
                                                                                                              1    *!••* p      *»"^
                                                      *l


                                              . TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                                fc 1 (
                                                 CORRESPONDENCE / CONTRABAND DENIAL FORM


NAM
        e V\)^VW^Kt~S£ft&^                                                                                                        TDCJ CID# (if7^Ql
                                                               ^BATE CORRES 'ONDENCE                                              DATE OFFENDER
    UNIT         W                                             RECEIVED 3         alls                                            NOTIFED                  akl fe
                                                                                                                                                              «—9
                                                               .,., e       j

(JUHKbSHUNUbNL;l:uiuuk                        imi i-hum v^ rt lie                 o+   rarp e »        mcim (*vi)Ci(a                         ontmv        Mown           «»-*•


                               *•* *' >• *l *Qb1' ^Vina-toft'* '.Ave. , -
                                                           \                                           t      *
c           *




The above correspondence has been denied to you in accordance with BP-03 91, Uniform Offender Correspondence
    Rules


    CHECK APPROPRIATE CAUSE OR CAUSES FOR DENIAL AND STATE APPROPRIATE REASON
DContent                  fJContraband.                        ^Enclosure .            DPackage / Publication                          ....    DSeale^d Correspondence

    DENIED: ^G^mpV^^                                                                   ^Qpf\ApC ((^(Y Pul^ ft o*J                                                          .:».--w -•--,;




    jaiftt ^IvWy l)ulfe!wl 1*. .''/y^^kr^i jjiy- ^tv|M
    RECEIVED: -fo'i

                                                                                                                                              A^oda^tc
    APPEAL:                      • V'."-•-